FOR PUBLICATION


ATTORNEY FOR APPELLANT:                        ATTORNEY FOR APPELLEE:

CASSANDRA A. KRUSE                             JAIMIE L. CAIRNS
Emswiller Williams Noland & Clarke, P.C.       Ruppert & Schaefer, P.C.
Indianapolis, Indiana                          Indianapolis, Indiana
                                                                             FILED
                                                                          May 31 2012, 9:16 am

                             IN THE                                               CLERK
                   COURT OF APPEALS OF INDIANA                                  of the supreme court,
                                                                                court of appeals and
                                                                                       tax court




FRED N. MARTINEZ,                              )
                                               )
      Appellant-Cross/Appellee,                )
                                               )
             vs.                               )     No. 32A01-1108-DR-359
                                               )
SUSAN K. DEETER,                               )
                                               )
      Appellee-Cross /Appellant.               )


                   APPEAL FROM THE HENDRICKS SUPERIOR COURT
                         The Honorable Robert W. Freese, Judge
                             Cause No. 32D01-0606-DR-95



                                      May 31, 2012


                            OPINION - FOR PUBLICATION


BARNES, Judge
                                     Case Summary

      Fred Martinez (“Father”) appeals the trial court’s child support modification order,

and Susan Deeter (“Mother”) cross-appeals the trial court’s child support modification

order. We affirm in part, reverse in part, and remand.

                                          Issues

      Father raises three issues on appeal, which we consolidate and restate as whether

the trial court erred when it calculated child support owed by him for 2007. On cross-

appeal, Mother raises four issues, which we consolidate and restate as:

             I.     whether the trial court erred by including the
                    children’s Social Security survivor benefits in her
                    weekly gross income for purposes of child support and
                    post-secondary education expenses;

             II.    whether the trial court erred by denying Mother’s
                    request for attorney fees; and

             III.   whether the trial court erred by ordering that the child
                    support arrearage owed by Father be paid first to
                    Mother’s attorneys.

                                          Facts

      In July 2002, Father and Mother divorced. Mother was awarded custody of the

parties’ three children, and Father was ordered to pay child support.          Mother was

disabled, and Mother and the children received Social Security payments based on

Mother’s disability. Mother subsequently remarried.

      On March 20, 2007, Mother filed a petition to modify child support. In October

2007, the parties entered into an Agreed Entry that provided Father would pay child

support to Mother in the amount of $387.00 per week commencing on March 20, 2007.

                                            2
The parties noted that Father was “having an exceptional year in 2007 income wise as he

[had] earned in excess of $292,000.00 year-to-date and his projected yearly income for

2007 [was] in excess of $314,000.00.” Appellant’s App. p. 23. For child support

purposes, the parties “agreed to use $100,000.00 for [Father’s] annual income,” “compute

what [Mother was] entitled to for 2007 from [Father’s] irregular income consisting of

bonuses and commissions,” and “determine what percentage [Mother was] entitled to

therein for 2007 and thereafter.” Id. at 24. The parties also agreed that they would

“report back to the Court by way of agreement or request a further hearing to determine

what [Mother was] entitled to in regard to [Father’s] excess income and in regard to

attorney fees to be paid by [Father] on behalf of [Mother].” Id. at 25.

       In August 2007, Mother’s husband died, and she learned that she and the two

youngest children qualified for Social Security survivor benefits (“survivor benefits”).

However, they could not receive both survivor benefits and disability benefits, and they

chose to receive the survivor benefits, which were more than the disability benefits.

       In December 2007, Father filed a petition for modification of custody of the

parties’ oldest child. In April 2009, Father filed a petition for emancipation regarding the

parties’ oldest child. Evidentiary hearings were held in June 2009, December 2010, April

2011, and May 2011 regarding many issues, including child support for 2007 through

2011, the amount of Father’s tax rate used to calculate his 2007 child support, custody

and emancipation of the parties’ oldest child, postsecondary education expenses,

calculation of the parties’ incomes, reimbursement of medical expenses, and attorney



                                             3
fees. The trial court entered extensive findings of fact and conclusions thereon, including

the following:

              29.    On October 3, 2007 the parties entered into an Agreed
                     Entry modifying Father’s child support obligation to
                     $387.00 a week.

              30.    The 2007 Agreed Entry also provided that the “parties
                     will compute what Wife is entitled to for 2007 from
                     Husband’s irregular income from 2007 consisting of
                     bonuses and commissions.[ˮ]

              31.    Father’s gross income in 2007 was $318,157.93.

              32.    Father’s excess income over that for which child
                     support was calculated is $218,157.93.

              33.    The Child Support Guidelines use a tax rate of 21.88%
                     and provide that a court may deviate from guideline
                     amounts when evidence is substantiated at the support
                     hearing. See Indiana Child Support Guideline 1,
                     Commentary Gross versus Net Income.

              34.    Father requested the Court take into account the excess
                     tax he paid in 2007 and to create a reduction factor of
                     11.08% of his gross income, when determining his
                     income for child support purposes. See Exhibit 19.

              35.    Mother submitted evidence to the Court taking into
                     account Father’s excess tax paid in 2007 to create a
                     reduction factor. See Exhibit 1 and Exhibit 59(a).

              36.    Father owes $51,267.13 for the additional support
                     based on the irregular income.

              37.    In 2007, Mother received social security benefits in
                     regards to her disability for herself and for the benefit
                     of all three minor children.

              38.    On or about August 2007, Mother filed with the Social
                     Security administration to change the nature of the
                     benefits her children received, from disability benefits

                                             4
      derived from her, to survivorship benefits derived from
      her husband.

39.   Father has requested the benefits Mother receives for
      both herself and her children be included in Mother’s
      gross income for the purposes of calculating child
      support.

40.   Mother has requested the benefits Mother receives on
      behalf of her children be excluded from her gross
      income for the purposes of calculating child support.

41.   Both parties submitted briefs on the issue of whether
      or not the survivorship benefits should be included in
      Mother’s gross income.

42.   The Court finds that the survivorship benefits should
      be included in Mother’s gross income as of October
      2007 and Mother’s weekly gross income as of October
      5, 2007 was $740.00 a week.

43.   The Court finds that from March 20, 2007 (the date
      Mother filed her Petition to Modify) until October 3,
      2007 Father’s child support obligation should have
      been $574.00 a week.

44.   The Court finds after Mother started receiving
      increased benefits on October 5, 2007, that Father’s
      Child Support Obligation should have been $525.50 a
      week.

45.   The Court finds that after Father became the primary
      physical custodian of [the oldest child] on or about
      November 2, 2007, that Father’s support obligation
      should have been $419.00 a week.

46.   Father’s total support obligation from the date Mother
      filed her Petition to Modify, March 20, 2007 until
      December 31, 2007 was $22,477.50 (or $387.00 for 28
      weeks, $525.50 for 9 weeks, and $419.00 for 4 weeks).
      See Exhibit 20.



                             5
47.    From March 20, 2007 until December 31, 2007 Father
       paid Mother $15,255.00, therefore Father has an
       arrearage of $7,222.50 of support for 2007.

                           *****

63.    Father overpaid Mother $5,688.80 in 2008.           See
       Exhibit 22.

                           *****

73.    Father overpaid Mother $6,090.24 in 2009.

                           *****

83.    Father overpaid Mother $6,090.24 in 2010.

                           *****

92.    At the time of the May 2, 2011 hearing Father had
       overpaid Mother $1,756.80 in 2011 for support.

93.    From 2007 until the time of the May 2, 2011 hearing
       Father owes Mother $38,863.55.

                           *****

102.   Mother has requested Father contribute to all of the
       children’s post secondary educational expenses.

                           *****

106.   The Court finds that after scholarships, grants and aid,
       each child shall be responsible for 10% of the cost of
       any post secondary educational expenses (including
       tuition, reasonable fees related to tuition, books, room
       and board) and thereafter parties shall split the same
       with Father paying 75% and Mother paying 25%
       thereafter.

                           *****



                              6
111.   Mother has requested Father be responsible for her
       attorney fees incurred in this matter.

112.   Mother’s former attorney, Bob Wood, submitted an
       invoice to the Court for attorney fees in the amount of
       $16,930.00. See Exhibit 16.

113.   Some of these fees were in regards to discovery
       requests and Mother’s request for reimbursement for
       medical expenses (including preparation for the
       exhibits on the same). See Exhibit 16.

114.   Many of the exhibits in regards to medical expenses
       Mother submitted were patently incorrect although
       purporting to be for a single year included expenses for
       several years.

115.   Mother testified and Father agreed, that prior to
       Mother submitting her Petition to the Court for
       reimbursement of medical expenses, she had never
       informally requested Father reimburse her for the
       same.

116.   Father served discovery requests on Mother on or
       about July 7, 2008 in order to prepare for this matter.

117.   Mother failed to respond to the same and Father was
       forced to file a motion to compel on October 28, 2008
       which the Court granted and compelled Mother to
       respond to the same on or before November 1, 2008.

118.   Mother failed to comply with the Court’s order and did
       not serve her responses to Father’ discovery requests
       until after that date.

119.   Mother’s actions in failing to cooperate in discovery,
       failing to address her request for reimbursement of
       medical expenses to Father in an informal matter prior
       to submitting the same to formal litigation, and
       requesting Father reimburse her for various expenses
       with no basis have caused Father a great deal of
       unnecessary attorney fees. See Exhibit 66.


                              7
              120.   Each party shall be responsible for their own attorney
                     fees incurred in this matter.

              121.   Father shall pay the $38,863.55 no later than July 15,
                     2011. That amount shall be paid to Mother’s attorney
                     to be placed in Ms. Szczerbik’s Trust Account and be
                     distributed to pay Mother’s attorney fees to Mr.
                     Wood’s and Ms. Szczerbik’s attorney fees [sic]; then
                     the balance shall be released to Mother.

Appellant’s App. p. 18-22.

       Both Father and Mother filed motions to correct error, which the trial court denied.

Father now appeals, and Mother cross-appeals.

                                          Analysis

       The main focus of this appeal is the trial court’s calculation of child support. “A

trial court’s calculation of child support is presumptively valid.” Young v. Young, 891
N.E.2d 1045, 1047 (Ind. 2008). A trial court’s decision regarding child support will be

upheld unless the trial court has abused its discretion. Sexton v. Sedlak, 946 N.E.2d
1177, 1183 (Ind. Ct. App. 2011), trans. denied. A trial court abuses its discretion when

its decision is clearly against the logic and the effect of the facts and circumstances

before the court or if the court has misinterpreted the law. Id. Additionally, our standard

of review is governed by the trial court’s decision in this case to enter findings of fact and

conclusions of law. Id. In such instances, we “shall not set aside the findings or

judgment unless clearly erroneous, and due regard shall be given to the opportunity of the

trial court to judge the credibility of witnesses.” Id. (quoting Ind. Trial Rule 52(A)). It

appears that the trial court issued the findings and conclusions sua sponte, and where the

trial court enters such findings and conclusions sua sponte, the specific findings control

                                              8
only as to the issues they cover. Id. A general judgment standard applies to any issue

upon which the trial court has not found, and we may affirm a general judgment on any

theory supported by the evidence adduced at trial. Id.

                                 I. Father’s 2007 Child Support

       We first address Father’s arguments regarding his 2007 child support obligation.

Father argues that the trial court erred in calculating the child support he owed on his

2007 bonuses, that the trial court erred by failing to adjust his effective tax rate, and that

the trial court erred by making inconsistent findings.

       Father first argues that the trial court erred when it calculated child support he

owed in 2007 due to his bonuses. In March 2007, Mother filed a petition to modify child

support, and in October 2007, the parties entered into an Agreed Entry that provided

Father would pay child support to Mother in the amount of $387.00 per week

commencing on March 20, 2007.            The parties noted that Father was “having an

exceptional year in 2007 income wise as he [had] earned in excess of $292,000.00 year-

to-date and his projected yearly income for 2007 [was] in excess of $314,000.00.”

Appellant’s App. p. 23.       For child support purposes, the parties “agreed to use

$100,000.00 for [Father’s] annual income,” “compute what [Mother was] entitled to for

2007 from [Father’s] irregular income consisting of bonuses and commissions,” and

“determine what percentage [Mother was] entitled to therein for 2007 and thereafter.” Id.

at 24. The parties also agreed that they would “report back to the Court by way of

agreement or request a further hearing to determine what [Mother] is entitled to in regard

to [Father’s] excess income . . . .” Id. at 25. The parties were unable to reach an

                                              9
agreement as to the child support Mother was entitled to receive as a result of Father’s

income in excess of $100,000.

       The Indiana Child Support Guidelines address irregular income from bonuses and

provide:

                      When the court determines that it is appropriate to
               include irregular income, an equitable method of treating such
               income may be to require the obligor to pay a fixed
               percentage of overtime, bonuses, etc., in child support on a
               periodic but predetermined basis (weekly, bi-weekly,
               monthly, quarterly) rather than by the process of determining
               the average of the irregular income by past history and
               including it in the obligor’s gross income calculation.

                      One method of treating irregular income is to
               determine the ratio of the basic child support obligation (line
               4 of the worksheet) to the combined weekly adjusted income
               (line 3 of the worksheet) and apply this ratio to the irregular
               income during a fixed period. For example, if the basic
               obligation was $110.00 and the combined income was
               $650.00, the ratio would be .169 ($110.00 / $650.00). The
               order of the court would then require the obligor to make a
               lump sum payment of .169 of the obligor’s irregular income
               received during the fixed period.

                      The use of this ratio will not result in an exact
               calculation of support paid on a weekly basis. It will result in
               an overstatement of the additional support due, and
               particularly so when average irregular income exceeds
               $250.00 per week or exceeds 75% of the regular adjusted
               Weekly Gross Income. In these latter cases the obligor may
               seek to have the irregular income calculation redetermined by
               the court.

Ind. Child Support Guideline 3(A), cmt. 2(b).1



1
 Although we are addressing Father’s 2007 child support obligation, neither party argues that we should
apply the Indiana Child Support Guidelines or Commentary applicable during 2007. The Guidelines and
                                                  10
       The trial court heard evidence that Father’s 2007 income was $318,157.93. Thus,

Father’s excess income over that for which child support was calculated was

$218,157.93. In Exhibit 59(a), Mother alleged that Father owed $51,267.13 in child

support for 2007. Mother reached this result by multiplying $218,157.93 by 0.235, which

is the ratio of the basic child support obligation to the combined weekly adjusted income

from October 2007. See Exhibit 1 & Exhibit 59(a). This calculation did not take into

account the fact that the parties’ oldest child resided with Father beginning in November

2007 or the fact that Mother’s income changed in October 2007. Mother’s calculation in

Exhibit 59(a) also did not take into account Father’s proposed adjusted effective tax rate.

Relying on Mother’s calculations in Exhibit 59(a), the trial court concluded that “Father

owes $51,267.13 for the additional support based on the irregular income.” Appellant’s

App. p. 18.

       Despite this finding, the trial court also found:

               43.     The Court finds that from March 20, 2007 (the date
                       Mother filed her Petition to Modify) until October 3,
                       2007 Father’s child support obligation should have
                       been $574.00 a week.

               44.     The Court finds after Mother started receiving
                       increased benefits on October 5, 2007, that Father’s
                       Child Support Obligation should have been $525.50 a
                       week.

               45.     The Court finds that after Father became the primary
                       physical custodian of [the oldest child] on or about



Commentary underwent significant changes effective January 1, 2010. Both Mother and Father refer only
to the revised Guidelines and Commentary.


                                                 11
                    November 2, 2007, that Father’s support obligation
                    should have been $419.00 a week.

             46.    Father’s total support obligation from the date Mother
                    filed her Petition to Modify, March 20, 2007 until
                    December 31, 2007 was $22,477.50 (or $387.00 for 28
                    weeks, $525.50 for 9 weeks, and $419.00 for 4 weeks).
                    See Exhibit 20.

             47.    From March 20, 2007 until December 31, 2007 Father
                    paid Mother $15,255.00, therefore Father has an
                    arrearage of $7,222.50 of support for 2007.

Id. at 19. This calculation is based on Father’s Exhibit 20. Father did not rely on a

percentage of his excess income in making this calculation. Instead, Father used his final

annual income adjusted by an increased effective tax rate to calculate the weekly child

support.

      The trial court made conflicting findings on the child support owed by Father for

2007. The trial court found both that Father owed $51,267.13 and also that he owed

$7,222.50. As a result, we reverse and remand for the trial court to recalculate Father’s

2007 child support obligation. In doing so, we note that the parties agreed in their March

2007 Agreed Entry to use a percentage to calculate Father’s child support owed, and the

Commentary to Indiana Child Support Guideline 3 suggests this as one possible method

of calculating such support. See Appellant’s App. p. 24 (“The parties will determine

what percentage [Mother] is entitled to therein for 2007 and thereafter.”); see also Child

Supp. G. 3(A), cmt. 2(b). The parties were simply unable to reach an agreement as to the

percentage amount. As the Commentary notes, the percentage calculation described in

the Commentary may result in an overstated child support obligation, and the “obligor


                                           12
may seek to have the irregular income calculation redetermined by the Court.” Child

Supp. G. 3(A), cmt. 2(b). Given the parties’ Agreed Entry and the Commentary, it would

have been proper to calculate Father’s additional 2007 child support by using a

percentage amount, and the percentage amount used by the trial court on remand is

within the trial court’s discretion.

       Father also argues that the trial court should have adjusted his tax rate because he

paid more in taxes in 2007 than the assumed rate found in the Child Support Guidelines.

The Commentary to Indiana Child Support Guideline 1 provides:

                      One of the policy decisions made by the Judicial
              Administration Committee in the early stages of developing
              the Guidelines was to use a gross income approach as
              opposed to a net income approach. Under a net income
              approach, extensive discovery is often required to determine
              the validity of deductions claimed in arriving at net income.
              It is believed that the use of gross income reduces discovery.
              (See Commentary to Guideline 3A). While the use of gross
              income has proven controversial, this approach is used by the
              majority of jurisdictions and, after a thorough review, is
              considered the best reasoned.
                      The basic support obligation would be the same
              whether gross income is reduced by adjustments built into the
              Guidelines or whether taxes are taken out and a net income
              option is used. A support guideline schedule consists of a
              column of income figures and a column of support amounts.
              In a gross income methodology, the tax factor is reflected in
              the support amount column, while in a net income guideline,
              the tax factor is applied to the income column. In devising
              the Indiana Guidelines, an average tax factor of 21.88 percent
              was used to adjust the support column.
                      Of course, taxes vary for different individuals. This is
              the case whether a gross or net income approach is used.
              Under the Indiana Guideline, where taxes vary significantly
              from the assumed rate of 21.88 percent, a trial court may
              choose to deviate from the guideline amount where the
              variance is substantiated by evidence at the support hearing.

                                            13
Here, Father argued that his effective tax rate was 32.96% for 2007. The trial court

found:

               33.    The Child Support Guidelines use a tax rate of 21.88%
                      and provide that a court may deviate from guideline
                      amounts when evidence is substantiated at the support
                      hearing. See Indiana Child Support Guideline 1,
                      Commentary Gross versus Net Income.

               34.    Father requested the Court take into account the excess
                      tax he paid in 2007 and to create a reduction factor of
                      11.08% of his gross income, when determining his
                      income for child support purposes. See Exhibit 19.

               35.    Mother submitted evidence to the Court taking into
                      account Father’s excess tax paid in 2007 to create a
                      reduction factor. See Exhibit 1 and Exhibit 59(a).

Appellant’s App. p. 18. However, the trial court never specifically found that it would

apply the adjusted tax rate and, in fact, appears to have used Exhibit 59(a), which did not

take the excess tax into account. It is unclear whether the trial court intended to use

Father’s proposed adjusted tax rate, and the trial court should clarify that issue on

remand.

                           II. Social Security Survivor Benefits

         We next address Mother’s cross-appeal argument that the trial court erred by using

the survivor benefits received by the children in calculating Mother’s weekly gross

income. Beginning in late 2007, Mother and the two youngest children received survivor

benefits in the amount of $1,210.00 per month for Mother and $1,014.00 per month for

each of the two youngest children as a result of the death of Mother’s husband. The trial

court here found: “The Court finds that the survivorship benefits should be included in

                                             14
Mother’s gross income as of October 2007 and Mother’s weekly gross income as of

October 5, 2007 was $740.00 a week.” Appellant’s App. p. 19. On appeal, Mother

argues that the trial court erred by including the $1,014 per month received by each of the

two children in her weekly gross income.2

          The Indiana Child Support Guideline regarding calculation of a parent’s weekly

gross income provides:

                   For purposes of these Guidelines, “weekly gross income” is
                   defined as actual Weekly Gross Income of the parent if
                   employed to full capacity, potential income if unemployed or
                   underemployed, and imputed income based upon “in-kind”
                   benefits. Weekly Gross Income of each parent includes
                   income from any source, except as excluded below, and
                   includes, but is not limited to, income from salaries, wages,
                   commissions, bonuses, overtime, partnership distributions,
                   dividends, severance pay, pensions, interest, trust income,
                   annuities, capital gains, social security benefits, workmen’s
                   compensation benefits, unemployment insurance benefits,
                   disability insurance benefits, gifts, inheritance, prizes, and
                   alimony or maintenance received from other marriages.
                   Social Security disability benefits paid for the benefit of the
                   child must be included in the disabled parent’s gross income.
                   The disabled parent is entitled to a credit for the amount of
                   Social Security disability benefits paid for the benefit of the
                   child. Specifically excluded are benefits from means-tested
                   public assistance programs, including, but not limited to,
                   Temporary Aid To Needy Families (TANF), Supplemental
                   Security Income, and Food Stamps. Also excluded are
                   survivor benefits received by or for other children residing in
                   either parent’s home.

Child Supp. G. 3(A)(1) (emphasis added). The Commentary to Guideline 3(A) provides:

                   In calculating Weekly Gross Income, it is helpful to begin
                   with total income from all sources. This figure may not be the
                   same as gross income for tax purposes. Internal Revenue

2
    The inclusion of survivor benefits received by Mother in her weekly gross income is not at issue here.
                                                      15
              Code of 1986, § 61. Means-tested public assistance programs
              (those based on income) are excluded from the computation
              of Weekly Gross Income, but other government payments,
              such as Social Security benefits and veterans pensions, should
              be included. However, survivor benefits paid to or for the
              benefit of their children are not included. In cases where a
              custodial parent is receiving, as a representative payee for a
              prior born child, Social Security survivor benefits because of
              the death of the prior born child’s parent, the court should
              carefully consider Line 1 C of the basic child support
              obligation worksheet, Legal Duty of Support for Prior-born
              Children. Because the deceased parent’s contribution for the
              support of the prior born child is being partially paid by
              Social Security survivor benefits that are excluded from
              Weekly Gross Income, the court should not enter, on Line 1C,
              an amount that represents 100% of the cost of support for the
              prior born child. The income of the spouses of the parties is
              not included in Weekly Gross Income.

Child Supp. G. 3(A), cmt. 2 (emphasis added).

       The Child Support Guidelines and Commentary do not address the exact situation

here—whether survivor benefits paid to children due to the death of a custodial parent’s

subsequent spouse are/or should be included in the custodial parent’s weekly gross

income—and no Indiana cases address this situation. Father argues that the Guideline

conflicts with the Commentary, i.e., the Guideline excludes “survivor benefits received

by or for other children residing in either parent’s home” but the Commentary excludes

“survivor benefits paid to or for the benefit of their children,” and that we should include

the survivor benefits in Mother’s weekly gross income. Child Supp. G. 3(A) & cmt. 2

(emphasis added).

       We acknowledge that the Guideline and the Commentary contain different

language. Despite the differing language in the Guideline and Commentary, we conclude


                                            16
that the language of the Child Support Guidelines and Commentary indicate that survivor

benefits received by or for children are not includable in a parent’s weekly gross income.

Further, we note that the Guidelines and Commentary specifically exclude income from a

parent’s spouse in the calculation of a parent’s weekly gross income.3 See Child Supp. G.

3(A), cmt. 2. The purpose of the children’s survivor benefits here is to replace income

lost by the death of Mother’s husband. Inclusion of the children’s survivor benefits in

Mother’s weekly gross income would result in a windfall to Father. As a result, we

conclude that the trial court erred when it included the survivor benefits received by the

children due to their stepfather’s death in the calculation of Mother’s weekly gross

income.     This determination will necessitate a recalculation of the child support

obligations for 2007 through the present time.

        Although we conclude that survivor benefits received by the children should not

be included in Mother’s weekly gross income, Mother concedes that, if the children had

continued receiving disability benefits due to Mother’s disability, those funds would have

been includable in Mother’s weekly gross income. The Commentary to Guideline 3(G)

provides: “Social Security benefits paid to a parent for the benefit of a minor child are

included in the disabled parent’s Gross Weekly Income for purposes of determining child

support regardless of which parent actually receives the payment.” The record indicates

that the two youngest children each received $200 per month based on Mother’s

disability prior to the death of Mother’s husband. Mother requests that, on remand, the

3
 We acknowledge, however, that under the Commentary to Child Support Guideline 3(A), income may
be imputed “to a parent whose living expenses have been substantially reduced due to financial resources
other than the parent’s own earning capabilities . . . .”
                                                  17
trial court “exclude the survivor benefits from her income and include only the disability

benefits the children would have received had they not received the survivor benefits.”

Appellee’s Br. p. 12. We agree that this income should be imputed to Mother and direct

the trial court to do so on remand.

       Finally, in calculating post-secondary education expenses, the trial court ordered

“that after scholarships, grants and aid, each child shall be responsible for 10% of the cost

of any post secondary educational expenses (including tuition, reasonable fees related to

tuition, books, room and board) and thereafter parties shall split the same with Father

paying 75% and Mother paying 25% thereafter.” Appellant’s App. p. 21. “If the trial

court determines that an order for college expenses is appropriate, the parents’

contributions shall be roughly proportional to their respective incomes.”         Borum v.

Owens, 852 N.E.2d 966, 969 (Ind. Ct. App. 2006). Mother argues that the 75/25 split is

roughly proportional to Father and Mother’s income if the children’s survivor benefits are

included in Mother’s income. We direct the trial court to recalculate the appropriate ratio

of post-secondary education expenses to be paid by Mother and Father given our

determination that the children’s survivor benefits should not be included in Mother’s

weekly gross income.

                                      III. Attorney Fees

       Next, Mother argues that the trial court abused its discretion when it failed to order

Father to pay her attorney fees in this matter. Indiana Code Section 31-16-11-1, the

statute regarding attorney fees in child support matters, is discretionary. Whited v.

Whited, 859 N.E.2d 657, 665 (Ind. 2007). A determination regarding attorney fees in

                                             18
proceedings to modify a child support award is within the sound discretion of the trial

court and will be reversed only upon a showing of a clear abuse of that discretion. Id. In

determining whether to award attorney fees, the trial court must consider the parties’

resources, their economic condition, their ability to engage in gainful employment, and

other factors that bear on the award’s reasonableness. Id. The trial court may also

consider any misconduct on the part of either of the parties that creates additional legal

expenses not otherwise anticipated. Redd v. Redd, 901 N.E.2d 545, 554 (Ind. Ct. App.

2009).

         The trial court here ordered the parties to pay their own attorney fees. Mother

argues that the trial court abused its discretion because her income is substantially less

than Father’s income. However, in denying Mother’s request for attorney fees, the trial

court cited Mother’s “actions in failing to cooperate in discovery, failing to address her

request for reimbursement of medical expenses to Father in an informal matter prior to

submitting the same to formal litigation, and requesting Father reimburse her for various

expenses with no basis.” Appellant’s App. p. 22. Mother argues that she was not

required to seek an informal resolution, but she does not dispute that she failed to

cooperate in discovery and requested improper reimbursements. She also argues that her

conduct did not warrant an entire rejection of her request for attorney fees. However, this

determination was within the trial court’s discretion, and we cannot say that the trial court

abused its discretion here.

                                IV. Payment to Attorneys



                                             19
        Finally, Mother argues that the trial court erred by ordering the child support

judgment in her favor to be paid first to her attorneys, Wood and Szczerbik.4 The trial

court concluded:

                    Father shall pay the $38,863.55 no later than July 15,
                    2011. That amount shall be paid to Mother’s attorney to
                    be placed in Ms. Szczerbik’s Trust Account and be
                    distributed to pay Mother’s attorney fees to Mr. Wood’s
                    and Ms. Szczerbik’s attorney fees [sic]; then the balance
                    shall be released to Mother.

Appellant’s App. p. 22.

        On appeal, Mother argues that neither Wood nor Szczerbik filed an attorney lien

under Indiana Code Section 33-43-4-2 and that the trial court did not have authority to

order the payment of attorney fees out of the judgment. 5 Neither party has cited any

authority, nor have we found any authority, that would permit the payment of Mother’s

attorney fees directly out of her child support judgment in the absence of a lien. On

remand, Mother’s attorneys should provide clear authority to the trial court, if any exists,

to support the withholding of their attorney fees from Mother’s child support judgment.6


4
  In her Reply Brief, Mother argues that she never had the chance to question the reasonableness of her
attorneys fees. Mother did not raise this issue in her Appellee’s Cross-appeal Brief and has waived the
issue. See Kelly v. Levandoski, 825 N.E.2d 850, 858 (Ind. Ct. App. 2005) (noting that appellants are not
allowed to present new arguments in reply briefs and that any argument not raised in the initial brief is
waived), trans. denied.
5
  Father cites Reeder v. Reeder, 917 N.E.2d 1231 (Ind. Ct. App. 2009), for the proposition that such an
order is appropriate. Although the trial court in Reeder issued a similar order in dissolution proceedings,
the payment of attorney fees out of a child support award was not an issue on appeal, and we do not find
Reeder persuasive here.
6
  Indiana Code Section 31-16-11-1(b) provides: “The court may order the amount to be paid directly to
the attorney, who may enforce the order in the attorney’s name.” However, Mother asked that Father be
ordered to pay her attorney fees under this statute, and the trial court denied her request. Consequently,
this statute is inapplicable here.
                                                    20
                                       Conclusion

       The trial court erred by making conflicting findings regarding Father’s 2007 child

support and by including survivor benefits received by the children in the calculation of

Mother’s weekly gross income. However, we affirm the trial court’s denial of Mother’s

request for attorney fees. We affirm in part, reverse in part, and remand for proceedings

consistent with this opinion.

       Affirmed in part, reversed in part, and remanded.

BAKER, J., and BROWN, J., concur.




                                           21